Citation Nr: 0629113	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-37 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 3, 1970 to 
February 13, 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In July 2003, the RO received the veteran's claim of 
entitlement to service connection for a low back disability.  
The September 2003 rating decision denied the claim, and the 
veteran duly perfected an appeal.

The Board requested an expert medical opinion regarding the 
instant case from the Veterans Health Administration (VHA) in 
May 2006.  The requested opinion, which will be discussed in 
detail below, was received by the Board later that same 
month.  The veteran provided a rebuttal in July 2006, 
accompanied by a waiver of RO consideration of same.  See 
38 C.F.R. § 20.1304 (2005).


FINDING OF FACT

The medical and other evidence of record reveals that the 
veteran's low back disability clearly and unmistakably 
existed prior to service, and clearly and unmistakably was 
not aggravated therein.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
disability.  He essentially contends that, although he had a 
back disability on induction into service, such was 
aggravated beyond its normal course by the rigors of military 
duty, particularly intensive physical training.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that a letter was 
sent to the veteran in July 2003 which was specifically 
intended to address the requirements of the VCAA.  The July 
2003 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show "an injury in military service or a disease that 
began in or was made worse during, [sic] military service, or 
that there was an event in service which caused injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
"requesting all records held by Federal agencies, to include 
your service medical records or other military records, and 
medical records at VA hospitals."  This letter further 
advised the veteran that VA would make "reasonable efforts" 
to obtain "private records or evidence necessary to support 
your claim."  The July 2003 letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the July 2003 letter instructed the veteran to 
"[g]ive us the name and location of any VA or military 
facility where you received medical care, and the approximate 
dates of care, on the enclosed VA Form 21-4138, Statement in 
Support of Claim" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2003 letter instructed the veteran to "tell us 
about any other records that may exist to support your 
claim."  This request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and period of service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Moreover, it is clear that the veteran, who has been ably 
represented by his service organization in this case, is 
fully aware of what is required of him and of VA. This is 
evidence by his July 2006 letter to the Board.  There does 
not appear to be additional obtainable relevant evidence.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from several private hospitals and 
physicians, a May 2004 opinion from the veteran's private 
orthopedist, E.N., M.D., and an expert medical opinion from 
VHA by J.E., M.D.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a hearing before a Decision Review Officer at 
the RO in November 2004.  He has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the pre-existence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis

The veteran is seeking service connection for a low back 
disability.  As was alluded to above, he served a brief 
period of time.  He was discharged due to what was 
characterized in the service medical records as a pre-
existing back disability which was not aggravated by service.  
For his part, the veteran readily admits that he had a back 
injury before service.  His contention is that he was 
determined to be fit for military service and that his 
current back disability is the result of his military 
service.  

As will be explained in greater detail below, the outcome of 
the case turns on two basic questions - did the veteran have 
a back disability on induction into service, and if so, was 
such aggravated by service?  The Board will answer each 
question in turn, applying the standard of review outlined 
immediately above.  

Presumption of soundness on enlistment

The veteran's August 1970 induction examination noted that he 
was hospitalized the prior year for "back trouble", which 
was more specifically described as sacroiliac strain.  It was 
also noted that the veteran continued to wear a back brace 
following his hospitalization.  Moreover, as was noted by the 
veteran in his July 28, 2006 letter to the Board, he admitted 
back problems in a report of medical history which he 
completed in connection with his induction examination.  

Despite these notations, no specific back disability was 
diagnosed on service entrance.  Without such diagnosis on 
induction, the presumption of soundness attaches.  That 
presumption may only be rebutted by a showing on the part of 
VA that the veteran's low back disability clearly and 
unmistakably pre-existed his period of service.  See 
38 U.S.C.A. § 1111 (West 2002); see also Wagner, supra.

After reviewing the evidence of record, the Board finds that 
the veteran's back disability clearly and unmistakably pre-
existed service.  Private treatment records from Mercy 
Hospital reflect that in February 1969 the veteran was seen 
for a work-related back injury.  Hospital records note that 
the veteran "injured his back at work bending over and 
sitting for long period of time and got a very stiff and sore 
back, [with] pain running down to the right lumbosacral area, 
[and] to the right thigh and knee posteriorly."  Almost 
complete limitation of back motion with muscle spasm was also 
noted.  Diagnoses of "chronic back strain" and "nerve root 
compression syndrome" were rendered.

On his entrance examination, the veteran again complained of 
back trouble, thus suggesting that his back problems 
persisted from his initial 1969 work injury to the time of 
induction.  As noted above, the veteran was still wearing a 
back brace at service entrance, again suggesting that he 
still had a back disability at that time.

The veteran's complaints of back pain began only days after 
the start of basic training.  Such complaints persisted until 
his medical discharge after only two months and 11 days of 
active duty.  

Medical opinion evidence of record, based on this undisputed 
medical history,  supports the conclusion that a back 
disability clearly and unmistakably pre-existed the veteran's 
military service.  An in-service medical board determined 
that the veteran's back disability had its genesis prior to 
service.  This conclusion is also supported by the VHA 
medical expert, Dr. J.E. who, after reviewing the veteran's 
claims file, unequivocally determined that the veteran had a 
back disability on induction into service.  Indeed, no 
contradictory medical opinion is of record.  

The veteran's private orthopedist, Dr. E.N., did not render 
an opinion regarding whether the veteran had a back 
disability on service entrance.  Dr. E.N. did, however, argue 
that the veteran's lumbar strain was aggravated by service.  
Since aggravation can only follow in cases where a pre-
existing disability is found to exist, it would appear that 
Dr. E.N. has implicitly concluded that the veteran's back 
disability pre-existed his period of active duty.

Although lay statements as to medical matters carry no weight 
of probative value, the Board cannot help but note that the 
veteran himself has adamantly contended that he entered 
service with a back disability.  His arguments, which will be 
addressed in greater detail below, center on aggravation, not 
pre-existence.  

In short, the Board finds that the veteran's low back 
disability clearly and unmistakably pre-existed his induction 
into service.  Such conclusion is supported not only by pre-
service treatment records, service medical records, the 
medical board determination, and the conclusion of Dr. J.E., 
but also by statements of the veteran both during service and 
more recently.

Aggravation of pre-existing disability

The Board has therefore determined that the veteran's low 
back disability clearly and unmistakably pre-existed his 
period of active duty.  This, however, does not end the 
Board's inquiry.  As noted in the law and regulations section 
above, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service to 
successfully rebut the presumption of soundness.  See Wagner, 
supra.  Accordingly, the Board will now turn its attention to 
question of whether the veteran's back disability was 
aggravated beyond its normal course during his period of 
active duty.

The dispute in the claims file may be summarized as follows.  
The veteran and his private orthopedist, Dr. E.N., in essence 
contend that the veteran's back disability was aggravated 
beyond its normal course by the rigors of military training.  
The veteran specifically points to an extended January 1971 
march with heavy pack as the event which led to a claimed 
significant increase in his overall symptomatology (Dr. E.N. 
does not refer to this specific event in his opinion).  The 
VHA medical expert, Dr. J.E., and the medical board findings, 
support the proposition that that the veteran's back 
disability was not permanently aggravated by service and that 
any increase in symptoms during service was acute and 
transitory and was not representative of the underlying 
severity of the condition.  See Jensen v. Brown, 
4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 
292 (1991)
[temporary or intermittent flare-ups of a pre-existing 
disease during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to symptoms, worsens]. 

The question of whether the veteran's pre-existing back 
disability was aggravated beyond its normal course during 
service is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  By law, the Board is obligated under 
38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all medical evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In the instant case, the Board finds the opinion of Dr. E.N. 
to be unpersuasive and lacking in probative value.  Dr. 
E.N.'s essential contention is that the veteran sustained an 
in-service back injury which permanently aggravated his pre-
existing condition, and eventually necessitated surgical 
intervention in March 1972.  Dr. E.N. does not, however, 
specifically identify any specific injury.  Indeed, while the 
service medical records note the veteran's frequent 
complaints of back pain, they fail to note a specific injury 
or event which was responsible for the same.  
The veteran himself has not identified any specific injury.  
Instead, he appears to refer to the generalized rigors of 
basis military training, in particular a march with full pack 
in January 1971.

In this case, the objective record fails to reveal a specific 
January 1971 back injury incurred during a forced march.  
Indeed, no such injury or incident is chronicled at all in 
the veteran's service medical records.  Significantly, the 
veteran's in-service complaints of back pain pre-date January 
1971, which he himself admits.  The first report of back pain 
(radiating into the right leg) occurred in early December 
1970, only days after the veteran's arrival at basic 
training.  Such complaints continued until his discharge in 
February 1971.  No intervening event resulting in increased 
pain is identified.  

Thus, the medical history reported by the veteran and relied 
upon by Dr. E.N., which was suggests back injury in service 
after which the back disability became significantly worse, 
is in fact contradicted by the objective evidence, namely the 
service medical records, which indicate back problems from 
virtually the outset of the veteran's military service, with 
no indication of any significant or dramatic increase in back 
pathology as the veteran now contends ("I was literally 
incapacitated for sometime.").  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

When viewed against the backdrop of the contemporaneous 
treatment records, problems with Dr. E.N.'s opinion can be 
seen in greater relief.  Dr. E.N. specifically noted that the 
veteran's unspecified in-service back injury aggravated his 
pre-existing condition to the point where surgical 
intervention was required in March 1972.  This was over a 
year after the veteran left military service, a gap which is 
left unexplained by Dr. E.N.  Even more damaging to the 
probative value of Dr. E.N.'s statement is the fact that 
treatment records from March 1972 note that such surgical 
intervention was required because the veteran sustained a 
work-related lifting injury that same month and year.  
Interestingly, the veteran apparently did not mention the 
purported service-related injury, which he now alleges was 
the watershed incident with respect to his back disability.  

The Board also cannot help but note that the veteran's post-
service 1972 back injury was sustained while lifting fly ash 
at what appears to be a manual labor-type job.  If the 
veteran's back disability was significantly aggravated by 
service as he and Dr. E.N. claim, it would be unlikely that 
he would have selected (or been able to maintain) such 
employment.  Dr. E.N. also failed to address this fact.

Moreover, the veteran was treated for back pain in June 1971 
(only four months after service) after a fall at his mother-
in-law's home.  Dr. E.N. likewise failed to refer to this 
incident in his analysis.  Again, contemporaneous medical 
record do not mention any in-service injury.

The Board is thus presented with the absurd situation in 
which Dr. E.N. refers to an unspecified in-service injury 
which appears nowhere in the medical records, yet he 
completely fails to mention documented back injuries which do 
in fact appear in the medical record, namely the veteran's 
June 1971 back injury and in particular his March 1972 post-
service injury which was severe enough to necessitate 
surgery.  Dr. E.N.'s failure to accurately portray the 
veteran's medical history renders the credibility and the 
probative value of his opinion nil.

As noted immediately above, review of the post-service 
treatment records reveals that the veteran made no mention of 
his alleged in-service back injury while being treated for 
his June 1971 and March 1972 back injuries.  Even after yet 
another work-related back injury in 1986, the veteran does 
not appear to have mentioned his military service, or any 
alleged injury therein, as a precipitating cause of his back 
pain.  Indeed, the first time the veteran appears to have 
mentioned any in-service back injury or in-service 
aggravation of a back injury was as part of his instant claim 
for VA monetary benefits, initially filed over three decades 
after separation from active duty.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  

The lack of any reference to an in-service back injury in a 
number of post-service treatment records which specifically 
concerned the back disability is particularly puzzling given 
the veteran's overall theory of the case.  The veteran now 
claims his back disability was forever aggravated by the 
January 1971 marching incident.  The veteran in essence 
claims that the marching incident was a watershed moment in 
the history of his back condition and that while his symptoms 
were relatively minor before, such were significantly 
debilitating thereafter.  If the veteran's military service 
had in fact led to a significant increase in low back 
symptomatology, it would stand to reason that he would have 
related such belief to his physicians over the years.  Until 
the relatively recent submission of his claim and his 
interview with Dr. E.N., however, he did not.

Dr. E.N.'s opinion is therefore deficient in several 
respects.  Most notably, he provided no basis or underlying 
rationale for his conclusion that the veteran's back 
disability was permanently worsened by some unspecified in-
service injury.  He also failed to mention significant parts 
of the veteran's pertinent medical history, particularly the 
veteran's history of a pre-service back injury and multiple 
post-service back injuries, including two such injuries 
within a year and a half of service separation.  Any medical 
opinion which fails to adequately address the pertinent 
medical history is decidedly lacking in probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

It strongly appears that the opinion of Dr. E.N. was based 
upon the veteran's representations to him, in particular the 
story that the January 1971 march resulted in significant 
aggravation of the back disability.  As detailed above, the 
veteran's current story is at odds with the objective, 
contemporaneous medical evidence. 
It appears that Dr. E.N. is simply repeating the veteran's 
overall theory of the case, namely that his pre-existing back 
condition was permanently worsened by a January 1971 forced 
march with heavy pack.  See the veteran's July 28, 2006 
letter: "The turning point occurred during a 5-mile hike in 
full field dress (with a loaded backpack) in January 1971."  

As such, Dr. E.N.'s medical opinion, based as it is on the 
veteran's own report of his history, is entitled to no 
greater weight than are the reports of the veteran himself.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact 
that the veteran's history is recorded in medical records 
does not transform it into a competent medical opinion]; 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Here, as described 
above, the Board is not rejecting the opinion of 
Dr. E.N. merely because it was based on a history that was 
provided by the veteran, but rather because the history 
provided by the veteran was manifestly incorrect.  

Unlike the opinion of Dr. E.N., Dr. J.E.'s medical opinion 
was well-explained and contained numerous, accurate 
references to the veteran's pertinent medical history.  Dr. 
J.E.  found it significant that treatment records in the 
first few years following service failed to note any event 
during active duty which may have precipitated an increase in 
symptomatology.  Dr. J.E. also found it significant that the 
veteran began complaining of back pain only days after 
induction, and before the alleged January 1971 injury 
occurred.  

Dr. J.E. also explained that while the veteran's back pain 
may have prevented him from participating in physical 
training, such "is not, however, the same as having a 
significant injury or aggravation of a pre-existing 
condition."  This is congruent with Court holdings in Hunt 
and Jensen, supra.  

Overall, Dr. J.E. found that the veteran's pre-existing back 
disability was not aggravated beyond its normal course during 
service and that there was no indication that a specific back 
injury occurred during active duty.  Dr. J.E.'s findings 
appear to be supported by the contemporaneous medical records 
which, as noted above, fail to note any specific back injury 
in service, and fail to mention service as playing any part 
in the veteran's overall disability picture.  Moreover, Dr. 
J.E.'s opinion is congruent with that of the Army Medical 
Board, which likewise determined that the veteran's pre-
existing back disability was not service-aggravated.  

Because Dr. J.E.'s opinion is well-explained, takes into 
account the veteran's medical history, and is supported by 
the contemporaneous treatment records, the Board finds it to 
be much more probative than that of Dr. E.N.

The only other evidence in the claims suggesting that the 
veteran's back disability was service-aggravated emanates 
from the veteran himself.  It is now well settled, however, 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology and 
aggravation, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  While the veteran is 
free to report his symptoms, his statements regarding 
aggravation are accordingly lacking in probative value.

In short, review of the evidence of record leads the Board to 
an inescapable and undebatable conclusion, namely that he 
veteran's pre-existing back disability was not aggravated by 
his period of active duty.  While the veteran's statements 
and those of Dr. E.N. suggest otherwise, as explained above, 
their opinions are of no probative value and do not call into 
serious question the fact that the veteran's pre-existing 
back disability was not aggravated by service.  Because the 
evidence of record clearly and unmistakably indicates that 
the veteran's pre-existing back disability was not aggravated 
by service, service connection is not warranted.  The benefit 
sought on appeal is accordingly denied.




ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


